         Case 1:19-cv-03265-CKK Document 37 Filed 08/28/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 CENTER FOR PUBLIC INTEGRITY,
      Plaintiff
      v.                                               Civil Action No. 19-3265(CKK)

 UNITED STATES DEPARTMENT OF
 DEFENSE, et al.,
      Defendants

                                          ORDER
                                      (August 28, 2020)

       For the reasons set forth in the accompanying Memorandum Opinion, it is, this 28th day
of August, 2020, hereby

      ORDERED that Defendants’ [22] Motion for Summary Judgment is GRANTED IN
PART AND DENIED IN PART and that Plaintiff’s [23] Motion for Summary Judgment is
GRANTED IN PART AND DENIED IN PART. It is further

        ORDERED that Defendants’ Motion is DENIED and Plaintiff’s Motion is GRANTED
as to the withholdings under FOIA Exemption 5 for the first redaction in documents 44, 63, and
64, the redaction in document 54, and the second redaction in document 67. These redacted
portions shall be released prior to SEPTEMBER 8, 2020. It is further

       ORDERED that Defendants’ Motion is otherwise GRANTED and Plaintiff’s Motion is
otherwise DENIED.

       SO ORDERED. This is a final, appealable Order.

                                                      /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge
